DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/02/2021 and 09/14/2021 are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, claim 2 recites “wherein the heating portion is disposed in a region occupied by the recording portion, in the direction perpendicular to the installation face”. It is not clear how the heating portion and the recording portion occupies the same region. 
Regarding claim 3, claim 3 recites “wherein the heating portion is disposed in a movement path of the recording portion, in the direction perpendicular to the installation face”. It is not clear how the heating portion and the recording portion are in the same movement path without colliding each other.
Regarding claims 4-5, claims 4-5 are rejected at least for inheriting the above discussed issues in claims 2 and 3 due to their dependencies.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seto et al. (US 2021/0200128).
Recording claim 1, Seto et al teaches an image recording apparatus (figs.1), comprising: 
a recording portion (3,5 fig.1) that records an image on a recording medium (P); 
a heating portion (6 figs.1,2,9,12,13; 70 figs.21,22) that heats the recording medium on which recording has been performed by the recording portion (3); 
a discharge portion (7 and/or 200 fig.1) that discharges the recording medium on which recording has been performed by the recording portion; 
a first conveying path (22 fig.1) for conveying the recording medium from the recording portion to the discharge portion via the heating portion; and 
a second conveying path (23 fig.1) for conveying the recording medium from the recording portion to the discharge portion without passing through the heating portion, 
wherein, in a first section (portion of 22) in which the heating portion (6 figs.1,2,9, 12,13; 70 figs.21,22) is disposed on the first conveying path, the recording medium (P) is guided in a direction substantially perpendicular to an installation face of the image recording apparatus (fig.1), and 
wherein the second conveying path (23 fig.1) has a second section (portion of 23) that is parallel to the first section (figs.1,2,9, 12,13,21,22).

Recording claim 2, as best understood, Seto et al further teaches wherein the recoding portion (3,5 fig.1) includes a recording head (14) that ejects liquid onto the recording medium, and wherein the heating portion (6 figs.1,2,9, 12,13; 70 figs.21,22) is disposed in a region occupied by the recording portion, in the direction perpendicular to the installation face (figs.1,2,9, 12,13,21,22).
Recording claim 11, Seto et al further teaches wherein the second conveying path (23 fig.1) branches off from the first conveying path (22) at a branching portion between the recording portion (3) and the heating portion (6), and merges with the first conveying path at a merging portion (23 merge to 22 through merging portion 25) between the heating portion and the discharge portion (fig.1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Seto et al. (US 2021/0200128) in view of Kevin (WO 2021/154239) and/or Nakai et al. (US 2018/0311960).
Recording claim 3, as best understood, Seto et al substantially teaches all claimed invention including wherein the recording portion (3 fig.1) includes a recording head (14) that ejects liquid onto the recording medium (P), and wherein the recording portion (3) is configured to be movable in scanning direction (fig.1). 
As best understood, Seto et al does not teach the wherein the recording portion is configured to be movable in the direction perpendicular to the installation face, and such that the heating portion is disposed in a movement path of the recording portion, in the direction perpendicular to the installation face.
Kevin teaches similar image recording apparatus (fig.3) including recording portion (342 fig.3) that is configured to be movable in the direction perpendicular to the installation face, and such that heating portion (328,326) is disposed in a movement path of the recording portion, in the direction perpendicular to the installation face (fig.3).
Nakai et al similarly teaches recording apparatus (figs.1,3,7) including recording portion (8 figs.1,3,7) that is configured to be movable in the direction perpendicular to the installation face (figs.1,3,7).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to use recording portion capable of moving as such in the image recording apparatus of Seto et al based on the teachings of Kevin and/or Nakai et al for instance to be able to use a more compact printhead maintenance stations and printhead that can easily move to maintenance position during maintenance thereby providing a more compact image recording apparatus.  

Recording claim 4, as best understood, Seto et al as modified by Kevin and/or Nakai et al further teaches wherein the heating portion (6 figs.1,2,9,12,13; 70 figs.21,22 of Seto et al as modified above; 328,326 fig.3 of Kevin) is disposed, with at least part thereof overlapping the movement path of the recording portion (3 fig.1 of Seto et al as modified above; 342 fig.3 of Kevin; 8 figs.1,3,7 of Nakai et al), in a direction parallel to the installation face.

Recording claim 5, as best understood, Seto et al as modified by Kevin and/or Nakai et al further teaches wherein the heating portion includes a heating member and a pressure member that forms a nip portion with the heating member, the nip portion being formed to nip the recording medium (for instance in heating portion 6 figs.1,2,9, 12,13 of Seto et al, the heating member is 40,44 and the pressure member is 43; in figs.21,22 of Seto et al the heating member is 70 and pressure member is 43; 328,326 fig.3, paragraphs 0021,0037 of Kevin also teaches use of heated pressure rollers), and 
wherein the heating member and the pressure member are disposed arrayed in a direction parallel to the installation face (heating member is 40,44 and pressure member 43 of 6 in figs.1,2,9, 12,13 of Seto et al, the heating member is 40,44 and the pressure member is 43; heating member 70 and pressure member 43 in figs.21,22 of Seto et al; 328,326 fig.3, paragraphs 0021,0037 of Kevin as heated pressure rollers are used).

Recording claim 14, Seto et al as modified by Kevin and/or Nakai et al further teaches a discharge tray (7 fig.1 of Seto et al as modified above; 336 fig.3 of Kevin) to which the recording medium discharged from the discharge portion is stacked, wherein the discharge tray is positioned upward of the recording portion (3 fig.1 of Seto et al as modified above; 342 fig.3 of Kevin) and the heating portion (6 fig.1 of Seto et al as modified above; 328,326 fig.3 of Kevin) in the direction substantially perpendicular to the installation face.

Recording claim 15, Seto et al as modified by Kevin and/or Nakai et al further teaches wherein a heating system of the heating portion (6 figs.1,2,9,12,13; 70 figs.21,22 of Seto et al as modified above; 328,326 fig.3 of Kevin) is a contact heating system in which the heating member is brought into contact with the recording medium (paragraphs 0065, 0099, 0134 of Seto et al as modified above; paragraphs 0021,0037 of fig.3 of Kevin).

Recording claim 16, Seto et al as modified by Kevin and/or Nakai et al further teaches wherein a heating system of the heating portion (6 figs.1,2,9,12,13;70 figs.21, 22 of Seto et al as modified above; 328,326 fig.3 of Kevin) is a warm air system in which warm air is blown on the recording medium (paragraphs 0065, 0099, 0134 of Seto et al as modified above; paragraphs 0021,0037 of fig.3 of Kevin).

Recording claim 17, Seto et al as modified by Kevin and/or Nakai et al further teaches further comprising: an image reading portion (2 fig.1 of Seto et al as modified above; scanner unit on the upper portion in fig.3 of Kevin; 3 fig.1 of Nakai et al) that reads images of a document; wherein the recording portion is capable of recording on a recording medium an image read by the image reading portion.

Recording claim 18, Seto et al as modified by Kevin and/or Nakai et al further teaches wherein the image reading portion (2 fig.1 of Seto et al as modified above; scanner unit on the upper portion in fig.3 of Kevin; 3 fig.1 of Nakai et al) is positioned upward of the discharge portion in the direction perpendicular to the installation face.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Seto et al. (US 2021/0200128) in view of Motoyanagi (US 2015/0070452).
Recording claim 6, Seto et al substantially teaches the claimed invention including the first conveying path (22 fig.1), the recording portion (3), and heating portion (6). 
Seto et al does not explicitly teaches specifically wherein, in the first conveying path, a length of a conveying route from the recording portion to the heating portion is shorter than a length of a conveying route from the heating portion to the discharge portion.
However, Motoyanagi teaches image recording apparatus including recording portion (image transfer section 8,15 of 9), first conveying path (path between roller pairs 16 and 24), heating portion (nip portion between 22 and 23), and discharge portion (24). wherein, in the first conveying path, a length of a conveying route from the recording portion (8,15) to the heating portion (nip between 22 and 23) is shorter than a length of a conveying route from the heating portion (22/23) to the discharge portion (24).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to configure the image recording apparatus of Seto et al as such based on the teachings of Motoyanagi for instance based on the type of ink and media used in the printing to get optimal print quality.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seto et al. (US 2021/0200128) in view of Uehara (US 2011/0044704).
Recording claim 7, Seto et al substantially teaches the claimed invention including the first conveying path (22 fig.1) and the second conveying path (23).
Seto et al does not explicitly teaches an opening/closing portion that is capable of exposing at least part of the first conveying path and the second conveying path.
However, Uehara teaches image recording apparatus including an opening/closing portion (33 figs.6-8) that is capable of exposing at least part of first conveying path (19) and the second conveying path (23).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include opening/closing portion in the image recording apparatus of Seto et al based on the teachings of Uehara for instance to enable easily remove paper jams, maintenance, and changing of elements.  

Claims 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Seto et al. (US 2021/0200128) in view of Ogasawara et al. (US 2015/0158311).
Recording claim 12, Seto et al substantially teaches the claimed invention including wherein conveyance of the recording medium (P fig.1) is controlled on the first conveying path (22 fig.1) such that an amount of time for the recording medium that has passed the recording portion (3) to reach the heating portion (6) is within a predetermined range (medium P is conveyed from recoding portion 3 to heating portion 6 at predetermined amount of time/speed).
Seto et al does not explicitly teaches wherein the amount of time, i.e. speed, is set on the basis of information including at least a type of the recording medium and information of an image to be recorded on the recording medium.
Ogasawara et al teaches image recording apparatus including recording medium conveying path (fig.2), recording portion (30), and heating portion (56). Ogasawara et al further teaches wherein conveyance of the recording medium (P) is controlled on the path such that an amount of time for the recording medium that has passed the recording portion (30) to reach the heating portion (56) is within a predetermined range of time set on the basis of information including at least a type of the recording medium and information of an image to be recorded on the recording medium (figs.6-7, 9-10,13-14,15-16,20,22,24,27,37,44,51,52,60; paragraphs 0134, 0146-0150,0157,0173,0186, 0190, 0274,0424).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to configure the image recording apparatus of Seto et al based on the teachings of Ogasawara et al to be able to dry images more efficiently thereby improve print quality.

Recording claim 13, Seto et al as modified by Ogasawara et al further teaches wherein, on the first conveying path, an amount of time for the recording medium that has passed the heating portion to be discharged at the discharge portion is controlled on the basis of information including at least a type of the recording medium and information of an image to be recorded on the recording medium (figs.6-7, 9-10,13-14,15-16,20,22,24,27,37,44,51,52,60; paragraphs 0134, 0146-0150,0157,0173,0186, 0190, 0274,0424 of Ogasawara et al).

Recording claim 6, Seto et al as modified by Ogasawara et al further teaches
wherein, in the conveying path (path between roller pairs 20 and 42 fig.2 of Ogasawara et al), a length of a conveying route from the recording portion (30 fig.2 of Ogasawara et al) to the heating portion (56) is shorter than a length of a conveying route from the heating portion (56) to the discharge portion (42).

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/Primary Examiner, Art Unit 2853